THIS DOCUMENT PREPARED
WITH THE ASSISTANCE OF AN
ATTORNEY LICENSED IN TEXAS, AND AFTER RECORDING SHOULD BE RETURNED TO:

David P. Resnick, Esq.
Goldberg, Kohn, Bell, Black, Rosenbloom & Moritz, Ltd. 55 East Monroe Street,
Suite 3700

Chicago, Illinois 60603

SPACE ABOVE THIS LINE IS FOR RECORDERS USE ONLY

LEASEHOLD DEED OF TRUST, ASSIGNMENT OF
LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING
(Alice, Texas)

Loan No. 70004291

This LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (this “Deed of Trust”) is made as of this 29th day of
December, 2006, between TMB-ALICE, L.P., a Delaware limited partnership
(“Borrower”), whose address is 707 Westchester Avenue, White Plaines, New York
10604, to Diane B. Senterfitt, Esq., whose address is do Hance, Scarborough,
Wright, Ginsberg & Brusilow, 111 Congress Avenue, Suite 800, Austin, Texas 78701
(“Trustee”), for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as Agent (“Agent”) (in its individual capacity, “GECC”), whose
mailing address is 2 Bethesda Metro Center, Suite 600, Bethesda, Maryland 20814,
for the benefit of Agent and Lender (as defined below).

RECITALS

A. Lender has agreed, subject to the terms and conditions of that certain

Loan Agreement of even date herewith (said Loan Agreement, as amended from time
to time

being hereinafter referred to as the “Loan Agreement”), executed by and among
Borrower, certain affiliates of Borrower (together with Borrower, the “Borrower
Parties” and each individually a “Borrower Party”), General Electric Capital
Corporation, a Delaware corporation (in its individual capacity as a lender
(“GECC”)) and the other financial institutions who are or hereafter become
parties to the Loan Agreement (together with GECC, collectively or individually,
as the context may require, “Lender”) and Agent, as agent for Lender, to make a
loan (the “Loan”) to the Borrower Parties in the aggregate principal amount of
up to Forty Three Million Fifty Thousand and No/100 Dollars ($43,050,000.00).
The Loan is evidenced by that certain Promissory Note of even date herewith (the
“Initial Funding Note”) in the original principal amount of up to Forty Million
Seven Hundred Fifty Thousand and No/l00 Dollars ($40,750,000.00) and that
certain Promissory Note of even date herewith (the “Construction Note”) in the
original principal amount of up to Two Million Three Hundred Thousand and No/100
Dollars ($2,300,000.00), providing for monthly payments as set forth in the Loan
Agreement, with the balance thereof, due and payable on December 28, 2011 (said
date or any earlier date on which the entire unpaid principal amount shall be
paid or required to be paid in full, whether by prepayment, acceleration or
otherwise is hereinafter called the “Maturity Date”). The Initial Funding Note,
the Construction Note and all amendments thereto and substitutions therefor are
hereinafter referred to collectively, as the “Note.” The terms and provisions of
the Loan Agreement and Note are hereby incorporated by reference in this Deed of
Trust. Capitalized terms used but not defined herein shall have the meanings
provided in the Loan Agreement.

B. Lender and Agent wish to secure: (i) the payment of the Note, together

with all interest, premiums and other amounts, if any, due in accordance with
the terms of the Note, as well as the payment of any additional indebtedness
accruing to Lender or Agent on account of any future payments, advances or
expenditures made by Lender or Agent pursuant to the Note, the Loan Agreement or
this Deed of Trust or any of the other Loan Documents (hereinafter defined);
(ii) the performance of each and every covenant, condition, and agreement
contained in the Note, the Loan Agreement, this Deed of Trust, that certain
Hazardous Materials Indemnity Agreement of even date herewith made by Borrower
Parties and Richard Segal (“Segal”) (Segal is referred to herein as “Principal”)
in favor of Agent and any other documents evidencing or securing the Loan or
executed in connection therewith (such documents together with any
modifications, renewals, extensions or replacements thereof are collectively
referred to herein as the “Loan Documents”); and (iii) the payment of any and
all other debts, claims, obligations, demands, monies, liabilities and
indebtedness of any kind or nature now or hereafter owing, arising, due or
payable from Borrower Parties to Lender or Agent in connection with the Loan
pursuant to one or more of the Loan Documents. All payment obligations of
Borrower Parties and Principal to Lender or Agent with respect to the Loan or
under any of the Loan Documents are hereinafter sometimes collectively referred
to as the “Indebtedness,” and all other obligations of Borrower Parties and
Principal to Agent with respect to the Loan or under any of the Loan Documents
are hereinafter sometimes collectively referred to as the “Obligations”.

NOW, THEREFORE, TO SECURE the repayment of the Indebtedness and the performance
of the Obligations, Borrower has executed this Deed of Trust and does

hereby grant, bargain, sell, convey, mortgage, assign, warrant, transfer and
pledge to Agent, and grant to Agent, for the benefit of Agent and Lender, a
security interest in and to, the following described property now owned or
hereafter acquired and all proceeds thereof subject to those exceptions to title
described in the Title Policy (as defined in the Loan Agreement) (which property
is hereinafter sometimes collectively referred to as the “Property”):

A. The leasehold estate (“Leasehold Estate”) created by that certain

Ground Lease Agreement with respect to real estate described on Exhibit A
attached hereto (the “Land”) dated June 12, 2000 between Christus Spohn Health
System Corporation (“Ground Lessor”) and Borrower as Lessee and as evidenced by
that certain Memorandum of Ground Lease recorded on July 7, 2000 in the land
records of Jim Wells County, Texas in Book 723, Page 514 (being referred to
herein as the “Ground Lease”);

B. All of Borrower’s right, title and interest in and to the following,

(collectively, the “Improvements”): all buildings, improvements and fixtures now
or in the future located or to be constructed on the Land; to the extent not
owned by tenants or subtenants of the Property, all machinery, appliances,
equipment, furniture, fixtures and all other personal property of every kind or
nature located in or on, or attached to, or used or to be used in connection
with the Land, buildings, improvements or fixtures; all building materials and
goods procured for use or in connection with the foregoing; and all additions,
substitutions and replacements to any of the foregoing;

C. To the extent of Borrower’s interest therein and to the extent such is

assignable, all plans, specifications, architectural renderings, drawings, soil
test reports, other reports of examination or analysis of the Land or the
Improvements;

D. All of Borrower’s right title and interest in easements, rights-of-way,

water courses, mineral rights, water rights, air rights and appurtenances in any
way belonging, relating or appertaining to any of the Leasehold Estate, Land or
Improvements, or which hereafter shall in any way belong, relate or be
appurtenant thereto (“Appurtenances”);

E. All of Borrower’s right title and interest in:

1. All leases, licenses and other agreements with regard to the use,

enjoyment or occupancy of the Land and/or Improvements including, without
limitation, the that certain Master Lease dated June 12, 2000 between Borrower
as landlord and Ground Lessor as tenant (the “Master Lease”) and all of the
agreements affecting the use, enjoyment or occupancy of the Property, leases and
other occupancy agreements now or hereafter entered into (the “Leases”) and all
rents, prepayments, security deposits, termination payments, royalties, profits,
issues and revenues from the Land and/or Improvements from time to time accruing
under the Leases (the “Rents”), reserving to Borrower, however, so long as no
Event of Default (hereinafter defined) is continuing hereunder, the right to
enforce the Leases and to

receive and apply the Rents in accordance with the terms and conditions of
Section 9 of this Deed of Trust, and all guaranties of any Leases or Rents;

2. All claims, demands, judgments, insurance proceeds, refunds,

reserves, deposits, rights of action, awards of damages, compensation,
settlements and other rights to the payment of money hereafter made resulting
from or relating to (i) the taking of the Leasehold Estate, the Land or the
Improvements or any part thereof under the power of eminent domain, (ii) any
damage (whether caused by such taking, by casualty or otherwise) to the Land,
Improvements or Appurtenances or any part thereof, or (iii) the ownership or
operation of the Property;

3. To the extent assignable, all management contracts, permits,

certificates, licenses, approvals, contracts, purchase and sale agreements,
purchase options, entitlements, development rights and authorizations, however
characterized, issued or in any way furnished for the acquisition, construction,
development, operation and use of the Land, Improvements and/or Leases,
including building permits, environmental certificates, licenses, certificates
of operation, warranties and guaranties;

4. All of the following types of collateral, as defined in the

Uniform Commercial Code as in effect from time to time in the State of Texas
(the “Code”): accounts, contract rights, general intangibles, chattel paper,
documents, instruments, inventory, goods, equipment, investment property,
deposit accounts, letter of credit rights, commercial tort claims, supporting
obligations and all books and records relating to the foregoing; provided that
Borrower will cooperate with Lender in obtaining “control” as defined in the
Code, with respect to collateral consisting of deposit accounts, investment
property, letter of credit rights and electronic chattel paper;

5. Any monies on deposit with or for the benefit of Lender,

including deposits for the payment of real estate taxes and any cash collateral
account;

6. All proceeds, products, replacements, additions, substitutions,

renewals and accessions of and to the Leasehold Estate, Land, Improvements,
Appurtenances or any other property of the types described in the preceding
granting clauses; and

F. Any and all after-acquired right, title or interest of Borrower in and to

any property of the types described in the preceding granting clauses.

TO HAVE AND TO HOLD the Property and all parts thereof together with the rents,
issues, profits and proceeds thereof, unto Lender to its own proper use,
benefit, and advantage forever, subject, however, to the terms, covenants, and
conditions herein.

Borrower covenants and agrees with Agent and Lender as follows:

1. Payment of Indebtedness; Performance of Obligations. Borrower

and/or the other Borrower Parties shall promptly pay when due the Indebtedness
and shall promptly perform all Obligations.

2. Taxes and Other Obligations. Borrower shall pay or cause to be paid,

when due, and before any interest, collection fees or penalties shall accrue,
all taxes, assessments, fines, impositions and other charges and obligations,
which may become a lien on or charge against the Property (collectively,
“Charges”) and shall provide Agent with evidence of the payment of the same.
Borrower shall have the right to contest, in good faith by appropriate
proceedings, the amount or validity of any such Charges so long as: (a) Borrower
has given prior written notice to Agent of Borrower’s intent to so contest or
object to any such Charges; (b) such contest stays the enforcement or collection
of the Charges or any lien created; and (c) Borrower has obtained an
endorsement, in form and substance satisfactory to Agent, to the loan policy of
title insurance issued to Agent insuring over any such lien, or Borrower has
deposited with Agent a bond or other security satisfactory to Agent in the
amount of 150% of the amount of such Charges.

Should Borrower fail to make any of such payments, Lender or Agent may, upon
notice to Borrower and Borrower’s failure to pay (or cause payment of) same
within five (5) days after receipt of notice of such failure, at its option and
at the expense of Borrower, pay the amounts due for the account of Borrower.
Upon the request of Agent, Borrower shall immediately furnish to Agent copies of
all notices Borrower has received of amounts due and receipts evidencing
payment. Borrower shall promptly, upon obtaining actual knowledge thereof,
notify Agent of any lien on all or any part of the Property (other than the
liens created hereby) and shall promptly discharge any unpermitted lien or
encumbrance.

3. Intentionally Omitted.

4. Use of Property. Unless required by applicable law, Borrower shall

not , to the extent within its control under the Ground Lease and Master Lease
permit any material changes in the use of any part of the Property from the use
existing at the time this Deed of Trust is executed. Borrower shall not initiate
or acquiesce in a change in the plat of subdivision, or zoning classification of
the Property without Agent’s prior written consent, which consent shall not be
unreasonably withheld provided the value of the Property and Agent’s lien will
not be impaired thereby.

5. Insurance and Condemnation.

(a) Insurance.

(i) Borrower shall keep (or cause to be kept) the Improvements

insured, and shall maintain (or cause to be maintained) casualty coverage,
general liability coverage, business interruption coverage and such other
coverages

reasonably requested by Agent, by carrier(s), in amounts and in form at all
times reasonably satisfactory to Agent, which carrier(s), amounts and form shall
not be changed without the prior written consent of Agent. Agent’s consent to a
change in carrier(s) and/or forms shall not be unreasonably withheld. All
insurance policies required to be maintained pursuant to this Section 5
(“Insurance Policies”) shall contain a Lender’s Loss Payable Endorsement. All
Insurance Policies shall provide that the coverage shall not be canceled, or
materially modified or reduced, without thirty (30) days advance written notice
from the insurance company to Agent. If a blanket policy is issued, a certified
copy of said policy shall be furnished, together with a certificate indicating
that Agent, for the benefit of itself and Lender, is a certificate holder,
mortgagee and loss payee under such policy in the designated amount.

(ii) In case of loss or damage by fire or other casualty, Borrower

shall, upon obtaining actual knowledge thereof, give immediate written notice
thereof to the insurance carrier(s) and to Agent. Agent is authorized and
empowered, and Borrower hereby irrevocably appoints Agent as its
attorney-in-fact (such appointment is coupled with an interest), at its option,
to make or file proofs of loss or damage and to settle and adjust any claim
under insurance policies which insure against such risks, or to direct Borrower,
in writing, to agree with the insurance carrier(s) on the amount to be paid in
regard to such loss; provided, however, that as long as no Event of Default then
exists, Agent shall not exercise said Power of Attorney, but instead shall have
the right to approve (i) the proposed proofs of loss or damages and (ii) any
settlement or adjustment, such approval not to be unreasonably withheld. Any
attempt by Borrower to make or file proofs of loss or damage or to settle or
adjust any claim under such insurance policies without such approval of Agent
shall constitute an Event of Default.

(iii) Provided no Event of Default then exists and Borrower certifies as to
same, the net insurance proceeds (after deduction of Agent’s out-of-pocket
reasonable costs and expenses, if any, in collecting the same) shall be made
available for the restoration or repair of the Property if, in Agent’s
reasonable judgment: (a) the value of Agent’s security is not reduced; (b)
(reserved); (c) the Master Lease has not terminated as a result of the loss or
damage and the tenant thereunder is obligated to (and continues to) pay the rent
thereunder without interruption because of such casualty; (d) the loss does not
occur in the nine (9) month period immediately preceding the stated Maturity
Date and Agent’s independent consultant certifies (such certification to be
reasonably issued) that the restoration of the Property can be substantially
completed (so that a certificate of occupancy may be issued and the medical
office building may be occupied) at least nine (9) months prior to the Maturity
Date; and (e) Borrower deposits with Agent from time-to-time an amount, in cash,
which Agent, in its reasonable discretion, determines is necessary, in addition
to the net insurance proceeds to pay in full the cost of the restoration or
repair (Borrower’s deposit shall be disbursed prior to any disbursement of
insurance proceeds held by Agent). Any excess proceeds remaining after
completion of such

repair shall be distributed first to Borrower to the extent Borrower has
deposited funds with Agent for such repair with the balance applied against the
Indebtedness, provided such application shall not give rise to any prepayment
remedy, premium or Make-Whole Amount. Notwithstanding the foregoing, it shall be
a condition precedent to any disbursement of insurance proceeds held by Agent
hereunder that Agent shall have approved (such approval not to be unreasonably
withheld) (x) all plans and specifications for any proposed repair or
restoration, (y) the construction schedule and (z) the architect’s and general
contractor’s contracts for all restoration that exceeds $100,000 in the
aggregate. Agent may establish other conditions it deems reasonably necessary to
assure the work is fully completed in a good and workmanlike manner free of all
liens or claims by reason thereof, and in compliance with all applicable laws,
rules and regulations. At Agent’s option, the net insurance proceeds shall be
disbursed pursuant to a construction escrow reasonably acceptable to Agent. If
an Event of Default then exists, or any of the conditions set forth in clauses
(a) through (e) of this Section 5(a)(iii) have not been met or satisfied, the
net insurance proceeds shall be applied to the Indebtedness (without incurrence
of any prepayment penalty premium or Make-Whole Amount) in such order and manner
as Agent may elect, whether or not due and payable, with any excess paid to
Borrower.

(iv) In the event Borrower fails to provide Agent with evidence of the insurance
coverage required by this Deed of Trust, and such failure continues for five
(5) business days after receipt of notice of such failure Agent may purchase
insurance at Borrower’s expense to protect Agent’s or Lender’s interest in the
Property. This insurance may, but need not, protect Borrower’s interests. The
coverage purchased by Agent may not pay any claim made by Borrower or any claim
that is made against Borrower in connection with the Property. Borrower may
later cancel any insurance purchased by Agent, but only after providing Agent
with evidence that Borrower has obtained insurance as required by this Deed of
Trust. If Agent purchases insurance for the Property, Borrower will be
responsible for the costs of that insurance, including interest and other
out-of-pocket reasonable charges incurred by Agent in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
Borrower is able to obtain on its own.

(b) Condemnation.

(i) Borrower shall within three (3) business days of its receipt of

notice thereof, notify Agent of any action or proceeding relating to any
condemnation or other taking, whether direct or indirect, of the Property, or
part thereof, and Borrower shall, after consultation with and subject to Agent’s
approval (not to be unreasonably withheld), appear in and prosecute any such
action or proceeding. Upon Borrower’s failure to act in accordance with Agent’s
prior approval, Borrower authorizes Agent, at Agent’s option, as
attorney-in-fact for Borrower (such appointment as attorney-in-fact is coupled
with an interest), to commence, appear in and prosecute, in Agent’s or
Borrower’s name, any action or proceeding relating to

any condemnation or other taking of the Property, and to settle or compromise
any claim in connection with such condemnation or other taking. The proceeds of
any award, payment or claim for damages, direct or consequential, in connection
with any condemnation or other taking of the Property, or part thereof, or for
conveyances in lieu of condemnation, are hereby assigned to and shall be paid to
Agent and in accordance with the provisions of Section 5(b)(ii) below. Agent is
authorized (but is under no obligation) to collect any such proceeds.

(ii) Agent may, in its sole discretion, elect to (y) apply the net

proceeds of any condemnation award (after deduction of Agent’s reasonable costs
and expenses, if any, in collecting the same) in reduction of the Indebtedness
in such order and manner as Agent may elect (such application not to give rise
to any prepayment penalty, premium or Make-Whole Amount), whether due or not or
(z) make the proceeds available to Borrower for the restoration or repair of the
Property. If the net proceeds of the condemnation award are made available to
Borrower for restoration or repair, the net proceeds of the condemnation award
shall be disbursed upon satisfaction of and in accordance with the terms and
conditions set forth in Section 5(a)(i) above. Agent is authorized (but is under
no obligation) to collect any such proceeds.

6. Preservation and Maintenance of Property. Borrower shall (a) not

commit waste or permit impairment or deterioration of the Property; (b) not
abandon the Property it being agreed that Borrower’s net leasing of the Property
to a third party shall not constitute an abandonment of the Property by
Borrower); (c) keep the Property (or cause the Property to be kept) in good
repair and restore or repair (or cause to restore or repair) promptly, in a good
and workmanlike manner, all or any part of the Property to the equivalent of its
original condition, or such other condition as Agent may approve in writing
(such approval not to be unreasonably withheld), upon any damage or loss
thereto; (d) comply (or cause compliance) with all laws, ordinances, regulations
and requirements of any governmental body applicable to the Property; (e) at any
time the Property is not subject to the Master Lease or another Lease of a
similar nature approved by Agent (such approval not to be unreasonably
withheld), provide for management of the Property by a property manager
reasonably satisfactory to Agent pursuant to a contract in form and substance
reasonably satisfactory to Agent; and (f) upon obtaining actual knowledge of any
such action or proceeding, give notice in writing to Agent of and, unless
otherwise directed in writing by Agent, appear in and defend any action or
proceeding purporting to affect the Property, the security granted by the Loan
Documents or the rights or powers of Agent. Neither Borrower nor (except to the
extent permitted in the Master Lease) any tenant or other person shall remove,
demolish or alter any Improvement on the Land except when incident to the
replacement of fixtures, equipment, machinery and appliances with items of like
kind.

7. Protection of Agent’s and or Lender’s Security. If (a) Borrower fails

to pay the Indebtedness or to perform the Obligations and such default ripens
into an Event of Default, (b) any action or proceeding is commenced which
affects or could reasonably be expected to affect the Property or Agent’s or
Lender’s interest therein, including any loss, damage, cost, expense or
liability incurred by Agent or Lender with respect to (i) any
environmental matters relating to the Property or (ii) the preparation of the
commencement or defense of any action or proceeding or any threatened action or
proceeding affecting the Loan Documents or the Property, then Agent, at Agent’s
option, may make such appearances, disburse such sums and take such action as
Agent deems necessary, in its reasonable discretion, to protect the Property or
Agent’s or Lender’s interest therein, including entry upon the Property (subject
to the rights of tenants and subtenants) to take such actions Agent determines
reasonably appropriate to preserve, protect or restore the Property. Any amounts
disbursed by Agent or Lender pursuant to this Section 7 (including reasonable
attorneys’ fees, costs and expenses), together with interest thereon at the
“Default Rate” (defined in the Note) from the date of disbursement, shall become
additional Indebtedness of Borrower secured by the lien of this Deed of Trust
and the other Loan Documents and shall be due and payable on demand. Nothing
contained in this Section 7 shall require Agent or Lender to incur any expense
or take any action hereunder.

8. Actions. Borrower shall warrant title subject to the Permitted

Exceptions, the encumbrances created hereby and any subsequent encumbrances
approved by Agent in writing (such approval not to be unreasonably withheld for
items with respect to Borrower’s incurrence of debt) and appear in and defend
any claim or any action or other proceeding purporting to affect title or other
interests relating to any part of the Property, the security of this Deed of
Trust or the rights of Agent or Lender, and, upon obtaining actual knowledge
thereof give Agent prompt written notice of any such claim, action or
proceeding. Agent may, at the expense of Borrower, appear in and defend any such
claim, action or proceeding and any claim, action or other proceeding asserted
or brought against Agent or Lender in connection with or relating to any part of
the Property or this Deed of Trust.

9. Leases; Assignment of Rents. Borrower shall not, without Agent’s

prior written consent (which consent shall not be unreasonably withheld),
execute, modify, amend, surrender or terminate any Lease to which it is a party.
All Leases executed or renewed after the date hereof (other than any renewals
(without modification) of the Ground Lease or Master Lease) must be approved by
Agent (which approval shall not be unreasonably withheld) must be approved by
Agent prior to the execution or renewal thereof by Borrower. Borrower shall not
be authorized to enter into any further ground lease of the Property without
Agent’s prior written approval. If Agent consents to any new lease or the
renewal of any existing lease (other than the renewal of the Ground Lease or the
Master Lease without modification), at Agent’s request, Borrower shall cause the
tenant thereunder to execute a subordination and attornment agreement in form
and substance reasonably satisfactory to Agent prior to Borrower’s execution of
such Lease.

Borrower shall, in all material respects, comply with and observe Borrower’s
obligations as landlord under all Leases to which it is a party. This Deed of
Trust shall not make Agent responsible for the control, care, management, or
repair of the Property or any personal property or for the carrying out of any
of the terms of the Leases unless and until Agent takes possession and control
of the Property . Agent shall not be liable in any way for any injury or damage
to person or property sustained by any person or persons, firm or corporation in
or about the Property.

Borrower absolutely and unconditionally assigns and transfers to Agent, for the
benefit of Agent and Lender, all of Borrower’s right, title and interest in and
to the Rents; provided, however, so long as an Event of Default has not occurred
and is continuing, Borrower shall have the right to collect all Rents, and shall
hold the same, in trust, to be applied first to the payment of all impositions,
levies, taxes, assessments and other charges upon the Property, second to
maintenance of insurance policies upon the Property required hereby (to the
extent not paid for by the tenant under the Master Lease), third to the expenses
of Property operations (to the extent not paid for by the tenant under the
Master Lease), including maintenance and repairs required hereby, fourth to the
payment of that portion of the Indebtedness then due and payable, and fifth, the
balance, if any, to or as directed by Borrower. If an Event of Default has
occurred and is continuing, Borrower’s right to collect and secure the Rents
shall, upon notice from Agent, cease and Agent shall have the sole right, with
or without taking possession of the Property to collect all Rents and apply the
same first to the payment of all impositions, levies, taxes, assessments and
other charges upon the Property, second to maintenance of insurance policies
upon the Property required hereby (to the extent not paid by for by the tenant
under the Master Lease), third to the expenses of Property operations (to the
extent not paid for by the tenant under the Master Lease), including maintenance
and repairs required hereby, fourth to the payment of that portion of the
Indebtedness then due and payable, and fifth, the balance, if any, to or as
directed by Borrower. Borrower has executed and delivered to Agent, for the
benefit of itself and Lender, an Assignment of Leases and Rents of even date
herewith, and, to the extent the provisions of this Section 9 are inconsistent
with the provisions of said Assignment of Leases and Rents, the provisions of
this Deed of Trust shall control.

10. Statements by Borrower. Borrower shall within ten (10) days after

Agent’s request, furnish Agent with a written statement, duly acknowledged,
setting forth the sums, according to Borrower’s books and records, secured by
the Loan Documents and any right of set-off, counterclaim or other defense
which, to Borrower’s then knowledge, exists against such sums and the
Obligations.

11. Transfers of the Property or Interests in Borrower. Borrower shall

not (a) create or permit the creation of any new ownership interest in Borrower
or General Partner or Principal or (b) sell, transfer, encumber, convey or
otherwise dispose of (or permit any of the foregoing) (i) all or any part of the
Land or the Improvements, or any interest therein (other than as provided in
that certain side letter described in Section 6.1(b) of the Loan Agreement) or
(ii) any direct or indirect ownership interest in Borrower or General Partner or
Principal (including any interest in the profits, losses or cash distributions
in any way relating to the Property or Borrower or General Partner). In
addition, if Seavest Inc. fails to continue to indirectly control the day to day
management and operation of Borrower’s business, then Agent may, at Agent’s
option, declare all of the Indebtedness to be immediately due and payable, and
Agent may invoke any remedies permitted by the Loan Documents. Intestate
transfers or transfers by devise or estate planning transfers to trusts, the
beneficiaries of which are family members of the transferor, shall not
constitute a transfer for the purposes of the foregoing provisions. In addition,
the provisions of this Deed of Trust shall be subject at all times to the
transfer restrictions contained in the Loan Agreement.
Notwithstanding any provision to the contrary contained in this instrument, all
of the transfers permitted pursuant to the express terms of the Loan Agreement,
including without limitation transfers in connection with the Recapitalization
(as defined in the Loan Agreement), are hereby permitted without Agent’s or
Lender’s consent.

12. Reserved.

13. No Additional Liens, Encumbrances or Indebtedness. Borrower

covenants not to execute any mortgage, deed of trust, security agreement,
assignment of leases and rents or other agreement granting a lien (except the
liens granted to Lender by the Loan Documents) against or encumbrance on the
Property or take or fail to take any other action which would result in a lien
against the Property or the interest of Borrower in the Property without the
prior written consent of Agent; provided, however, Borrower may in good faith,
by appropriate proceeding, contest the validity or amount of any asserted lien
and, pending such contest, Borrower shall not be deemed to be in default
hereunder if Borrower shall first obtain an endorsement, in form and substance
satisfactory to Agent to the loan policy of title insurance issued to Agent for
the benefit of Lender insuring over such lien, or, if no such loan policy shall
have been issued, then Borrower shall deposit with Agent a bond or other
security satisfactory to Agent in the amount of 150% of the amount of such lien
to assure payment of the same as and when due.

14. Borrower and Lien Not Released. Without affecting the liability of

Borrower or any other person liable for the payment of the Indebtedness, and
without affecting the lien or charge of this Deed of Trust as security for the
payment of the Indebtedness, Agent may, from time to time and without notice to
any junior lien holder or holder of any right or other interest in and to the
Property: (a) release any person so liable; (b) waive or modify any provision of
this Deed of Trust or the other Loan Documents or grant other indulgences; (c)
release all or any part of the Property; (d) take additional security for any
obligation herein mentioned; (e) subordinate the lien or charge of this Deed of
Trust; (f) consent to the granting of any easement; (g) consent to any map or
plan of the Property; or (h) consent to the modification of the Ground Lease.
Nothing herein shall be construed to permit Lender to unilaterally amend a Loan
Document (including this Deed of Trust) to which there are other parties.

15. Uniform Commercial Code Security Agreement.

(a) This Deed of Trust shall cover, and the Property shall include, all of

Borrower’s right, title and interest in and to all property now or hereafter
affixed or attached to the Land, which to the fullest extent permitted by law,
shall be deemed fixtures and a part of the Land. In addition this Deed of Trust
shall constitute a security agreement pursuant to the Code for any portion of
the Property which, under applicable law, may be subject to a security interest
pursuant to the Code (such portion of the Property is hereinafter called the
“Personal Property”) and Borrower hereby grants to Agent, for the benefit of
Agent and Lender a security interest in the Personal Property. Agent, for the
benefit of Agent and Lender, shall have all of the rights and remedies of a
secured party under the Code as well as all other rights and remedies available
at law or in equity.

(b) Borrower agrees to execute and deliver to Agent any financing

statements, as well as extensions, renewals and amendments thereof, and
reproductions of this Deed of Trust in such form as Agent may reasonably require
to perfect a security interest with respect to the Personal Property. Borrower
hereby authorizes and empowers Agent and irrevocably appoints Agent its agent
and attorney-in-fact to execute and file, on Borrower’s behalf, all financing
statements and refilings and continuations thereof as Agent deems necessary or
advisable to create, preserve and protect such lien. Borrower shall pay all
reasonable costs of filing such financing statements and any extensions,
renewals, amendments and releases thereof, and shall pay all reasonable costs
and expenses of any record searches for financing statements as Agent may
reasonably require.

(c) Borrower shall not, without the prior written consent of Agent, sell,

assign, transfer, encumber, remove or permit to be removed from the Property any
of the Personal Property. So long as no Event of Default exists and is
continuing, Borrower may sell or otherwise dispose of the Personal Property when
obsolete, worn out, inadequate, unserviceable or unnecessary for use in the
operation of the Property, but only upon replacing the same with other Personal
Property at least equal in value and utility to the disposed Personal Property.
Any replacement or substituted Personal Property shall be subject to the
security interest granted herein.

(d) To the extent permitted by law, Borrower, Lender and Agent agree that

with respect to all items of Personal Property which are or will become fixtures
on the Land, this Deed of Trust, upon recording or registration in the real
estate records of the proper office, shall constitute a “fixture filing” within
the meaning of the Code. Borrower is the record owner of the Leasehold Estate.

16. Events of Default; Acceleration of Indebtedness. The occurrence of

any one or more of the following events shall constitute an “Event of Default”
under this Deed of Trust:

(a) failure of any Borrower Party to pay, within five (5) days after Agent

delivers to Borrower notice of non-payment of any of the Indebtedness, including
any payment due under the Note; or

(b) failure of Borrower to strictly comply with Sections 9 (Leases), 11

(prohibition on transfers), 13 (no additional liens) and 34(a), (b), (f),
(g) and (j) (Ground Lease Covenants) of this Deed of Trust, or to maintain all
policies of insurance required hereunder to be maintained within two
(2) business days after notice of the termination or expiration of any such
policies from Agent or any insurance carrier; or

(c) failure of any Borrower Party, within thirty (30) days after written

notice and demand, to satisfy each and every Obligation not set forth in the
subsections above; provided, however, if such Obligation cannot by its nature be
cured within thirty (30) days, and if Borrower commences to cure such failure
promptly after written notice thereof and thereafter diligently pursues the
curing thereof (and then in all events cures such failure
within ninety (90) days after the original notice thereof), Borrower shall not
be in default hereunder during such period of diligent curing; or

(d) Borrower changes the state of its formation/incorporation or its

company name without providing Agent thirty (30) days prior written notice; or

(e) the occurrence of a default by any Borrower Party or any Principal

under any other Loan Document and the expiration of any applicable notice and/or
cure period, if any; or

(f) the occurrence of a default by Borrower under the Ground Lease or the

Master Lease and the expiration of any applicable notice and/or cure period, if
any; or

(g) the termination or rejection in bankruptcy of the Ground Lease.

Upon the occurrence of an Event of Default, at the option of Agent, the
Indebtedness shall become immediately due and payable without notice to Borrower
and Agent shall be entitled to all of the rights and remedies provided in the
Loan Documents or at law or in equity. Each remedy provided in the Loan
Documents is distinct and cumulative to all other rights or remedies under the
Loan Documents or afforded by law or equity, and may be exercised concurrently,
independently, or successively, in any order whatsoever.

17. Entry; Foreclosure. During the occurrence of an Event of Default,

Borrower, upon demand of Agent, shall forthwith surrender to Agent the actual
possession of the Property, or to the extent permitted by law, to Agent or a
receiver appointed by a court of competent jurisdiction, may enter and take
possession of all or any part of the Property, and may exclude Borrower and its
agents and employees wholly therefrom, and may have joint access with Borrower
to the books, papers and accounts of Borrower. If Borrower shall for any reason
fail to surrender or deliver the Property or any part thereof after such demand
by Agent, Agent or such receiver may obtain a judgment or decree conferring on
Agent or such receiver, the right to immediate possession of the Property or
requiring the delivery of the Property to Agent or such receiver, and Borrower
specifically consents to the entry of such judgment or decree. Upon every such
entering upon or taking of possession, Agent or such receiver may hold, store,
use, operate, manage and control the Property and conduct the business thereof,
and Agent or such receiver may take any action required by applicable law or
which Agent or such receiver believes necessary to enforce compliance with the
environmental provisions contained herein or in the other Loan Documents, and
negotiate with governmental authorities with respect to the Property’s
environmental compliance and remedial measures in connection therewith. Agent
and such receiver and their representatives shall have no liability for any
loss, damage, injury, cost or expense resulting from any action or omission
which was taken or omitted in good faith.

When the Indebtedness or any part thereof shall become due, whether by
acceleration or otherwise, if Borrower fails to fully pay such Indebtedness
within five (5) days after Agent delivers to Borrower notice of non-payment
thereof, Agent may, either with or without entry or taking possession as herein
provided or otherwise, proceed by suit or suits

at law or in equity or by any other appropriate proceeding or remedy to:
(a) enforce payment of the Note or the performance of any term, covenant,
condition or agreement of Borrower under any of the Loan Documents;
(b) foreclose the lien hereof for the Indebtedness or part thereof and sell the
Property as an entirety or otherwise, as Agent may determine; (c) exercise its
rights under Section 10 with respect to all or any portion of the Personal
Property in accordance with the provisions of the UCC; provided Agent shall have
no obligation to clean up or otherwise prepare such Personal Property for sale
nor marshal any Personal Property in favor of Borrower or any other secured
party; and/or (d) pursue any other right or remedy available to it under or by
the law and decisions of the State in which the Land is located. Agent may
comply with any applicable state or federal law requirements in connection with
a disposition of the Personal Property and compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the Personal
Property. Notwithstanding any statute or rule of law to the contrary, the
failure to join any tenant or tenants of the Property as party defendant or
defendants in any foreclosure action or the failure of any such order or
judgment to foreclose their rights shall not be asserted by Borrower as a
defense in any civil action instituted to collect (a) the Indebtedness, or any
part thereof or (b) any deficiency remaining unpaid after foreclosure and sale
of the Property.

Upon any foreclosure sale, Agent may bid for and purchase the Property and shall
be entitled to apply all or any part of the Indebtedness as a credit to the
purchase price.

18. Appointment of Receiver or Lender in Possession. If an Event of

Default is continuing, Trustee, upon application to a court of competent
jurisdiction, shall be entitled as a matter of strict right, without notice, and
without regard to the occupancy or value of any security for the Indebtedness or
the insolvency of any party bound for its payment, to the appointment, at its
option, of itself as mortgagee in possession, or of a receiver to take
possession of and to operate the Property, and to collect and apply the Rents.

19. Expenditures and Expenses. In any action to foreclose the lien hereof

or otherwise enforce Trustee’s, Agent’s or Lender’s rights and remedies
hereunder, there shall be allowed and included as additional Indebtedness all
Costs (as defined in the Loan Agreement) which may be paid or incurred by or on
behalf of Trustee, Agent, or Lender; including without limitation, the costs of
collection, enforcement, retaining, holding, preparing for disposition,
processing and disposing of the Personal Property. All Costs and such other
reasonable costs, expenses and fees as may be incurred by Trustee, Agent or
Lender in the protection of the Property and the maintenance of the lien of this
Deed of Trust, including, reasonable attorneys’ fees and costs in any litigation
or proceeding affecting this Deed of Trust, the Note, the other Loan Documents,
the Property or the Personal Property, including probate, appellate, and
bankruptcy proceedings and any post-judgment proceedings to collect or enforce
any judgment or order relating to this Deed of Trust or the other Loan Documents
or in preparation for the commencement or defense of any action or proceeding or
threatened action or proceeding, shall be immediately due and payable to Lender,
with interest thereon at the Default Rate, and shall be secured by this Deed of
Trust.

20. Application of Proceeds of Foreclosure Sale. The proceeds from any

sale, lease or other disposition made pursuant to Section 17 or the proceeds
from the

surrender of any insurance policies pursuant hereto, or any Rents collected by
Agent from the Property, or, subject to Section 5(a) hereof, proceeds from
insurance which Agent or Lender elects to apply to the Indebtedness, shall be
applied by Agent or by Lender, as the case may be, to the Indebtedness in the
following order and priority: (i) to the payment of all expenses of advertising,
selling, and conveying the Property or part thereof, and/or prosecuting or
otherwise collecting Rents, proceeds, premiums, or other sums including
reasonable attorneys’ fees, not to exceed one percent (1%) of the proceeds
thereof or sums so received; (ii) to the remainder of the Indebtedness in the
order of priority set forth in the Note with the excess, if any, being applied,
to any party entitled thereto as their rights may appear. The application of
proceeds of sale or other proceeds as otherwise provided herein shall be deemed
to be payment of the Indebtedness like any other payment. The balance of the
Indebtedness remaining unpaid, if any, shall remain fully due and owing in
accordance with the terms of the Note or other Loan Documents.

21. Future Advances. This Deed of Trust is given to secure not only the

existing Indebtedness, but also future advances (whether such advances are
obligatory or are made at the option of Lender or Agent, or otherwise) made by
Agent or Lender under the Loan Agreement, the Note or this Deed of Trust, to the
same extent as if such future advances were made on the date of the execution of
this Deed of Trust. The total amount of indebtedness that may be so secured may
decrease or increase from time to time.

22. Waiver of Statute of Limitations. Borrower hereby waives the right

to assert any statute of limitations as a bar to the enforcement of the lien
created by any of the Loan Documents or to any action brought to enforce the
Note or any other obligation secured by any of the Loan Documents.

23. Waiver of Homestead and Redemption. Borrower hereby waives all

right of homestead exemption in the Property. Borrower hereby waives all right
of redemption on behalf of Borrower and on behalf of all other persons acquiring
any interest or title in the Property subsequent to the date of this Deed of
Trust, except decree or judgment creditors of Borrower.

24. Governing Law; Severability. This Deed of Trust shall be governed by

and construed in accordance with the internal laws of the State of Illinois
except that the provisions of the laws of the jurisdiction in which the Property
is located shall be applicable to the creation, perfection and enforcement of
the liens created by this Deed of Trust on all (a) real property (including
improvements, appurtenances and the rents, issues and profits of real property)
and (b) except as otherwise provided by the Code, personal property. The
invalidity, illegality or unenforceability of any provision of this Deed of
Trust shall not affect or impair the validity, legality or enforceability of the
remainder of this Deed of Trust, and to this end, the provisions of this Deed of
Trust are declared to be severable.

25. Notice. Notices shall be given under this Deed of Trust in conformity

with the terms and conditions of the Loan Agreement and in conformity with
applicable law.

26. Successors and Assigns Bound; Joint and Several Liability; Agents;

Captions. The covenants and agreements contained in the Loan Documents shall
bind, and the rights thereunder shall inure to, the respective successors and
assigns of Agent, Lender and Borrower, subject to the transfer restrictions set
forth in the Loan Agreement, and shall bind all persons who become bound as a
party to this Deed of Trust. In exercising any rights under the Loan Documents
or taking any actions provided for therein, Agent may act through its employees,
agents or independent contractors as authorized by Agent. The captions and
headings of the paragraphs of this Deed of Trust are for convenience only and
are not to be used to interpret or define the provisions hereof.

27. Release. Upon payment of all sums secured by this Deed of Trust,

Agent shall release this Deed of Trust. Borrower shall pay Agent’s reasonable
costs incurred in releasing this Deed of Trust and any financing statements
related hereto.

28. Loss of Note. Upon notice from Agent of the loss, theft, or destruction

of the Note and upon receipt of an affidavit of lost note and an indemnity
reasonably satisfactory to Borrower from Agent, or in the case of mutilation of
the Note, upon surrender of the mutilated Note, Borrower shall make and deliver
a new note of like tenor in lieu of the then to be superseded Note.

29. Survival of Obligations. Each and all of the Obligations shall survive

the execution and delivery of the Loan Documents and the consummation of the
Loans called for therein and shall continue in full force and effect until the
Indebtedness shall have been paid in full; provided, however, that nothing
contained in this Section 29 shall limit the Obligations of Borrower as
otherwise set forth herein.

30. Covenants Running with the Land. All Obligations contained in this

Deed of Trust and the other Loan Documents are intended by Borrower and Agent to
be, and shall be construed as, covenants running with the Property until the
lien of this Deed of Trust has been fully released by Agent.

31. Entire Agreement. THIS DEED OF TRUST AND OTHER LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDING, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO.

32. Further Assurances. Borrower agrees to execute any further

documents, and to take any further actions reasonably requested by Agent to
evidence or perfect the security interests granted herein, to maintain the first
priority of the security interests, and to effectuate the rights specifically
granted to Agent and Lender hereunder.

33. Jury Trial Waiver. BORROWER AND LENDER BY ITS ACCEPTANCE OF THIS DEED OF
TRUST, HEREBY WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THE LOAN DOCUMENTS
AND THE BUSINESS RELATIONSHIP THAT IS BEING ESTABLISHED. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER AND BY LENDER, AND
BORROWER ACKNOWLEDGES THAT NEITHER LENDER NOR ANY PERSON ACTING ON BEHALF OF
LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT BORROWER AND LENDER HAVE ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THE LOAN DOCUMENTS AND THAT EACH OF THEM WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. BORROWER AND
LENDER FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THE LOAN DOCUMENTS AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL.

34. Ground Lease Covenants.

For so long as the Indebtedness shall remain outstanding, Borrower hereby
covenants, warrants and represents as follows:

(a) The Ground Lease is and shall be maintained in full force and effect.

Borrower shall not suffer or permit any amendments or modifications of the
Ground Lease to be made, except for such amendments or modifications as are
permitted in writing by Agent, such permission not be unreasonably withheld.

(b) Borrower shall cause all rent, additional rent and other charges payable

under the Ground Lease to be paid when due (subject to (i) any applicable notice
and cure periods under the Ground Lease and (ii) appropriate contesting of any
such rent or other charges, if any, solely as permitted by the Ground Lease,
provided that Agent is provided with adequate security for such contest).

(c) There are, as of the date hereof, and will be, no defenses to Borrower’s

enforcement of its rights under the Ground Lease.

(d) As of the date hereof, (i) Borrower is not in default in the performance

of any of its obligations under the Ground Lease, and (ii) there are no
circumstances which, alone or with the passage of time or the giving of notice
or both, would constitute an event of default thereunder.

(e) To Borrower’s knowledge, as of the date hereof, Ground Lessor is not

in default in the performance of any of its material obligations under the
Ground Lease.

(f) Borrower will promptly and faithfully, in all material respects, observe,

perform and comply, or cause the observance, performance and compliance with,
all the material terms, covenants and provisions of the Ground Lease, on its
part to be observed, performed and complied with, at the times set forth
therein, and, upon acquiring knowledge of the same, will enforce the material
obligations of Ground Lessor under the Ground Lease, to the end that Borrower
may enjoy all of the material rights granted it under the Ground Lease.

(g) Without Agent’s prior written consent, Borrower will not suffer or

permit a cancellation or termination of the Ground Lease, nor any subletting or
assignment of any of Borrower’s interest under the Ground Lease (other than the
Master Lease and the subleases permitted thereunder).

(h) Upon obtaining actual knowledge, Borrower will give Agent prompt

notice of any default by any party under the Ground Lease, and promptly deliver
to Agent copies of each notice of default sent or received by Borrower under the
Ground Lease.

Borrower will furnish to Agent such information and evidence as Agent may
reasonably request concerning Borrower’s due observance, performance and
compliance with the terms, covenants and provisions of the Ground Lease. If any
default by Borrower has occurred under the Ground Lease and Ground Lessor has
delivered written notice thereof, Agent shall have the right, but not the
obligation, to cure such default and all reasonable sums paid to cure any such
default shall bear interest at the Default Rate and shall be added to the
Indebtedness in accordance with the provisions of Section 7 of this Deed of
Trust.

(j) Fee title to the Land and the leasehold estate conveyed by the Ground

Lease shall not merge but shall always be kept separate and distinct,
notwithstanding the union of said estates in either Ground Lessor, Borrower or a
third party, whether by purchase or otherwise and accordingly, if Borrower
acquires the fee title or any other estate, title or interest in the Land
demised by the Ground Lease, or any part thereof, the lien of this Deed of Trust
shall attach to, cover and be a lien upon such acquired estate, title or
interest and same shall thereupon be and become a part of the Property with the
same force and effect as if specifically encumbered herein.

(k) Neither Agent nor Lender shall have any liability or obligation under

the Ground Lease by reason of its acceptance of this Deed of Trust.

35. Counterparts. This Deed of Trust may be executed in multiple

counterparts, each of which shall constitute an original, and together shall
constitute one and the same instrument.

36. Trustee’s Costs and Expenses; Governmental Charges. Borrower

shall pay all reasonable costs, fees and expenses of Trustee, its agents and
counsel in connection with the performance of its duties hereunder, including
without limitation the cost of any trustee’s sale guaranty or other title
insurance coverage ordered in connection with any foreclosure proceedings
hereunder, and shall pay all taxes (except federal and state income taxes) or
other governmental charges or impositions imposed by any governmental authority
on Trustee by reason of its interest in the Loan Documents.

37. Substitution of Trustee. Agent may remove Trustee at any time or

from time to time for any reason (with or without cause) and appoint a successor
trustee, and upon such appointment, all powers, rights, duties and authority of
Trustee, as aforesaid, shall thereupon become vested in such successor. Such
substitute trustee shall be appointed by written instrument, duly recorded in
the county or counties where the Property covered hereby is located, which
appointment may be executed by any authorized agent of Agent or in any other
manner permitted by applicable law.

38. Indemnification of Trustee. Except for gross negligence or willful

misconduct, Trustee shall not be liable for any act or omission or error of
judgment. Trustee may rely on any document believed by him in good faith to be
genuine. All money received by Trustee shall, until used or applied as herein
provided, be held in trust, but need not be segregated (except to the extent
required by law), and Trustee shall not be liable for interest thereon. Borrower
hereby indemnifies Trustee against all liability and expenses which he may incur
in the performance of his duties hereunder, except those arising from Trustee’s
gross negligence or willful misconduct.

39. Other. If more than one party is named as Trustee herein, any one

party may perform any obligations or duties of the Trustee herein without the
joinder of any other party named herein. Agent may exercise any and all other
rights, remedies and recourse granted under the Loan Documents now or hereafter
existing in equity or at law for the protection and preservation of the
Property.

40. Rights and Remedies of Sureties. Borrower waives any right or

remedy which Borrowers may have or be able to assert pursuant to Chapter 34 of
the Texas Business and Commerce Code pertaining to the rights and remedies of
sureties.

41. Waiver of Deficiency Statute.

(a ) Waiver. In the event that the fee, a leasehold estate or any other

interest in all or any portion of the Project is foreclosed upon by judicial or
nonjudicial foreclosure sale pursuant to any of the Loan Documents (the
“Foreclosed Property Interest”), Borrower agrees as follows: Notwithstanding the
provisions of Sections 51.003, 51.004 and 51.005 of the Texas Property Code or
any other similar statute hereinafter enacted (as the same may be amended from
time to time, the “Deficiency Statute”), and to the extent permitted by law,
Borrower agrees that Trustee shall be entitled to seek a deficiency judgment
from Borrower or any other party obligated for the Indebtedness or any portion
thereof in an amount equal to the difference between the amount of the
Indebtedness
outstanding and the amount for which the Foreclosed Property Interest was sold
pursuant to such judicial or nonjudicial foreclosure sale. Borrower expressly
recognizes that this section constitutes a waiver of the above-cited provisions
of the Deficiency Statute which would otherwise permit Borrower and other
persons against whom recovery of deficiencies could be sought or Borrower
independently (even absent the initiation of deficiency proceedings against
them) to present competent evidence of the fair market value of the Foreclosed
Property Interest as of the date of the foreclosure sale and offset against any
deficiency the amount by which the foreclosure sale price is determined to be
less than such fair market value. Borrower further recognizes and agrees that
this waiver creates an irrebuttable presumption that the foreclosure sale price
of the Foreclosed Property Interest is equal to its fair market value for
purposes of calculating deficiencies owed by Borrower and any others against
whom recovery of a deficiency is sought.

(b) Alternative to Waiver. Alternatively, in the event the waiver provided

for in subsection (a) above is determined by a court of competent jurisdiction
to be unenforceable, the following shall be the basis for the finder of fact’s
determination of the fair market value of the Foreclosed Property as of the date
of the foreclosure sale in proceedings governed by the Deficiency Statute:
(i) the subject property shall be valued in an “as is” condition as of the date
of the foreclosure sale, without any assumption or expectation that it will be
repaired or improved in any manner before a resale after foreclosure; (ii) the
valuation shall be based upon an assumption that the foreclosure purchaser
desires a resale of the Foreclosed Property Interest for cash promptly (but no
later than twelve (12) months) following the foreclosure sale; (iii) all
reasonable closing costs customarily borne by the seller in commercial real
estate transactions should be deducted from the gross fair market value of the
Foreclosed Property Interest, including, without limitation, brokerage
commissions, title insurance, a survey of the subject property, tax prorations,
attorneys’ fees, and marketing costs; (iv) the gross fair market value of the
Foreclosed Property Interest shall be further discounted to account for any
estimated holding costs associated with maintaining it pending sale, including,
without limitation, utilities expenses, property management fees, taxes and
assessments (to the extent not accounted for in (iii) above), and other
maintenance, operational and ownership expenses; and (v) any expert opinion
testimony given or considered in connection with a determination of the fair
market value of the Foreclosed Property Interest must be given by persons having
at least five (5) years experience in appraising property and interests therein
similar to the subject Property and the Foreclosed Property Interest and who
have conducted and prepared a complete written appraisal of the subject Property
and the Foreclosed Property Interest each taking into consideration the factors
set forth above.

42. SPECIFIC NOTICE REGARDING INDEMNITIES. IT IS EXPRESSLY AGREED AND UNDERSTOOD
THAT THIS DEED OF TRUST INCLUDES INDEMNIFICATION PROVISIONS (INCLUDING, WITHOUT
LIMITATION, THE INDEMNIFICATION PROVISIONS CONTAINED IN SECTION 38) WHICH, IN
CERTAIN CIRCUMSTANCES, COULD INCLUDE AN INDEMNIFICATION BY BORROWER OF AGENT
AND/OR TRUSTEE FROM

CLAIMS OR LOSSES ARISING AS A RESULT OF AGENT’S OR TRUSTEE’S OWN NEGLIGENCE.

43. Foreclosure Procedure. If Agent elects to foreclose the lien hereof for

the Indebtedness under Section 17 hereof, Agent may require the Trustee to sell
all or part of the Property, at public auction, to the highest bidder, for cash,
at the county courthouse of the county in Texas in which the Property or any
part thereof is situated or, if the Property is located in more than one county,
such sale may be made at the courthouse in any county in which the Property is
situated. The sale shall take place at such area of the courthouse as shall be
properly designated from time to time by the commissioners court (or, if not so
designated by the commissioners court, at the courthouse door) of the specified
county, between the hours of 10:00 o’clock a.m. and 4:00 o’clock p.m. (the
commencement of such sale to occur within three (3) hours following the time
designated in the notice of sale as the earliest time at which such sale shall
occur, if required by applicable law) on the first Tuesday of any month, after
giving notice of the time, place and terms of said sale (including the earliest
time at which such sale shall occur) and of the property to be sold, in the
manner hereinafter described. Notice of a sale of all or part of the Property by
the Trustee shall be given by posting written notice thereof at the courthouse
door (or other area in the courthouse as may be designated for such public
notices) of the county in which the sale is to be made, and by filing a copy of
the notice in the office of the county clerk of the county in which the sale is
to be made at least twenty-one (21) days preceding the date of the sale, and if
the property to be sold is in more than one county, a notice shall be posted at
the courthouse door and filed with the county clerk of each county in which the
property to be sold is situated. In addition, Agent shall, at least twenty-one
(21) days preceding the date of sale, serve written notice of the proposed sale
by certified mail on Borrower and each debtor obligated to pay the debt secured
hereby according to the records of Agent. Service of such notice shall be
completed upon deposit of the notice, enclosed in a postpaid wrapper, properly
addressed to Borrower and such debtor at the most recent address as shown by the
records of Agent, in a post office or official depository under the care and
custody of the United States Postal Service. The affidavit of any person having
knowledge of the facts to the effect that such service was completed shall be
prima facie evidence of the fact of service. Any notice that is required or
permitted to be given to Borrower may be addressed to Borrower at Borrower’s
address as stated above. Any notice that is to be given by certified mail to any
other debtor may, if no address for such other debtor is shown by the records of
Agent, be addressed to such other debtor at the address of Borrower as is shown
by the records of Agent. Notwithstanding the foregoing provisions of this
paragraph, notice of such sale given in accordance with the requirements of the
applicable laws of the State of Texas in effect at the time of such sale shall
constitute sufficient notice of such sale. Trustee may sell all or any portion
of the Property, together or in lots or parcels, and may execute and deliver to
the purchaser or purchasers of such property, good and sufficient deeds of
conveyance of fee simple title with covenants of general warranty made on behalf
of Borrower, subject to exceptions approved by Agent. In no event shall Trustee
be required to exhibit, present or display at any such sale, any of the
personalty described herein to be sold at such sale. Trustee making such sale
shall receive the proceeds thereof and shall apply the same as follows:
(i) first, he shall pay the reasonable expenses of Trustee; (ii) second, he
shall pay,
so far as may be possible, the Indebtedness, discharging first that portion of
the Indebtedness arising under the covenants or agreements herein contained and
not evidenced by the Note; (iii) third, he shall pay the residue, if any, to the
persons legally entitled thereto. Payment of the purchase price to Trustee shall
satisfy the obligation of the purchaser at such sale therefor, and such
purchaser shall not be responsible for the application thereof. The sale or
sales by Trustee of less than the whole of the Property shall not exhaust the
power of sale herein granted, and Trustee is specifically empowered to make
successive sale or sales under such power until the whole of the Property shall
be sold; and if the proceeds of such sale or sales of less than the whole of the
Property shall be less than the aggregate of the Indebtedness and the expenses
thereof, this Deed of Trust and the lien, Property interest and assignment
hereof shall remain in full force and effect as to the unsold portion of the
Property just as though no sale or sales had been made; provided, however, that
Borrower shall never have any right to require the sale or sales of less than
the whole of the Property, but Agent shall have the right, at its sole election,
to request Trustee to sell less than the whole of the Property. If an Event of
Default exists, the holder of the Indebtedness or any part thereof on which the
payment is delinquent shall have the option to proceed with foreclosure in
satisfaction of such item either through judicial proceedings or by directing
Trustee to proceed as if under a full foreclosure, conducting the sale as herein
provided without declaring the entire Indebtedness due, and if sale is made
because of default of an installment, or a part of an installment, such sale may
be made subject to the unmatured part of the Indebtedness; and it is agreed that
such sale, if so made, shall not in any manner affect the unmatured part of the
Indebtedness, but as to such unmatured part, this Deed of Trust shall remain in
full force and effect as though no sale had been made under the provisions of
this paragraph. Several sales may be made hereunder without exhausting the right
of sale for any unmatured part of the Indebtedness. At any such sale
(1) Borrower hereby agrees, in its behalf and in behalf of its heirs, executors,
administrators, successors, personal representatives and assigns, that any and
all recitals made in any deed of conveyance given by Trustee with respect to the
identity of Agent, the occurrence or existence of any Event of Default, the
acceleration of the maturity of any of the Indebtedness, the request to sell,
the notice of sale, the giving of notice to all debtors legally entitled
thereto, the time, place, terms, and manner of sale, and receipt, distribution
and application of the money realized therefrom, or the due and proper
appointment of a substitute Trustee, and, without being limited by the
foregoing, with respect to any other act or thing having been duly done by Agent
or by Trustee hereunder, shall be taken by all courts of law and equity as prima
facie evidence that the statements or recitals state facts and are without
further question to be so accepted, and Borrower hereby ratifies and confirms
every act that Trustee or any substitute Trustee hereunder may lawfully do in
the premises by virtue hereof; (2) the purchaser may disaffirm any easement
granted, or rental, lease or other contract made in violation of any provision
of this Deed of Trust, and may take immediate possession of the Property free
from, and despite the terms of, such grant of easement and rental or lease
contract; and (3) Agent may bid and become the purchaser of all or any part of
the Property at any trustee’s or foreclosure sale hereunder, and the amount of
Agent’s successful bid may be
credited on the Indebtedness.

44. Notice and Agreement. Pursuant to Section 26.02(e) of the Texas

Business and Commercial Code, Borrower takes notice of and covenants and agrees
to the following:

(a) No agreement involving a loan of more than $50,000 in value is

enforceable unless the agreement is in writing and signed by the party to be
bound or by that party’s authorized representative. THUS, AN AGREEMENT OR
COMMITMENT TO MAKE SUCH A LOAN MUST BE IN WRITING AND SIGNED BY THE PROPOSED
LENDER OR IT WILL NOT BE ENFORCEABLE.

(b) The rights and obligations of Borrower and Lender under the Loan

Documents shall be determined solely from the Loan Documents, and any prior oral
agreements between Borrower and Lender relating to the Loan are superseded by
and merged into the Loan Documents.

(c) The following notice is given pursuant to Section 26.02(e) of the Texas

Business and Commerce Code:

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF ORAL AGREEMENTS OF THE PARTIES, WHETHER MADE
BEFORE, ON, OR AFTER THE DATE OF THIS AGREEMENT. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally blank; signature page follows]

TMB-ALICE, L.P., a Delaware limited partnership

By: SMP-General Partner, LLC,
a Delaware limited liability company, its General Partner

By: Seavest Properties I, LLC,


a Delaware limited liability company, its Managing Member

By: SP I Manager, LLC,
a Delaware limited liability company, its Managing Member

By: Seavest Inc.,


a New York corporation, its Non-Member Manager

By: /s/ Douglas F. Ray
Name: Douglas F. Ray
Its: President


ACKNOWLEDGEMENT

         
STATE OF NEW YORK
    )  
 
    )  
COUNTY OF WESTCHESTER
    )  

The foregoing instrument was acknowledged before me this 22nd day of

December, 2006, by Douglas Ray, the Vice President of Seavest , Inc., a New York
corporation, non-member/ manager of SMP Manager, LLC, a Delaware limited
liability company, managing member of Seavest Medical Properties, LLC, a
Delaware limited liability company, managing member of SMP-General Partner, LLC,
a Delaware limited liability company, general partner of TMB-Alice, L.P., a
Delaware limited partnership, on behalf of said limited partnership.

/s/ Ascensina D. Tookmanian
Notary Public

Ascensina D. Tookmanian
Printed Name (or Stamp) of Notary Public
My Appointment Expires: September 21, 2010

